Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 
EXAMINER'S AMENDMENT
Claims 6, 8-9 and the second instance of claim 21 are canceled.

1. 	(Currently Amended) A feedthrough assembly, comprising:
a ferrule;
an insulating structure; 
a first glass seal fixedly securing the insulating structure within the ferrule, 
the first glass seal comprising a filled glass comprising a first glass having a first composition and first single-phase particulate dispersed therein, 
the first single-phase particulate comprising particles having a second composition different from the first composition; 
wherein the first glass comprises:
25% to 40% B2O3;
0 to 25% CaO;
0 to 25% MgO;

0 to 10% La2O3;
5% to 15% SiO2; and
10% to 20% Al2O3;
at least one terminal pin; and
a second glass seal sealing the at least one terminal pin with the insulating structure, 
wherein the second glass seal comprises a filled glass comprising a second glass and second single-phase particulate dispersed therein; 
wherein the second glass comprises:
25% to 40% B-2O3;
0 to 25% CaO;
0 to 25% MgO;
0 to 25% SrO; 
0 to 10% La2O3;
5% to 10% SiO2; and
10% to 20% Al2O3,
wherein all percentages are mole percentages of the glass.

2.	(Original)	The feedthrough assembly of claim 1, wherein the first glass comprises 30% to 50% of a member selected from the group consisting of CaO, MgO, SrO, and combinations thereof, with the proviso that the individual amounts of CaO, MgO, and SrO are each not greater than 25%.

3.	(Original)	The feedthrough assembly of claim 2, wherein the first glass comprises 30% B2O3, 5% La2O3, 10% SiO2, 15% Al2O3, and 30% to 50% of a member selected from the group consisting of 

4. 	(Original)	The feedthrough assembly of claim 1, wherein the first glass further comprises up to 10% of MnO2.

5. 	(Original)	The feedthrough assembly of claim 1, wherein the first glass comprises 30% B2O3, 20% CaO, 20% MgO, 5% La2O3, 10% SiO2, and 15% Al2O3.

6.	(Cancelled)	

7. 	(Currently Amended)	The feedthrough assembly of claim [[6]] 1, further comprising a gold braze sealing the at least one terminal pin with the insulating structure.

8. 	(Cancelled)	

9. 	(Cancelled)	

10.	(Currently Amended) The feedthrough assembly of claim [[9]]1, wherein the second glass comprises 30% to 50% of a member selected from the group consisting of CaO, MgO, SrO, and combinations thereof, with the proviso that the individual amounts of CaO, MgO, and SrO are each not greater than 25%.

2O3, 5% La2O3, 10% SiO2, 15% Al2O3, and 30% to 50% of a member selected from the group consisting of CaO, MgO, and combinations thereof, with the proviso that the individual amounts of CaO and MgO are each not greater than 25%.

12. 	(Currently Amended) The feedthrough assembly of claim [[9]]1, wherein the second glass further comprises up to 10% of MnO2.

13. 	(Currently Amended) The feedthrough assembly of claim [[9]]1, wherein the second glass comprises 30% B2O3, 20% CaO, 20% MgO, 5% La2O3, 10% SiO2, and 15% Al2O3.

14. 	(Original)	The feedthrough assembly of claim 1, wherein the ferrule includes a wall portion and a ledge, the insulating structure abuts the ledge, and the first glass seal fixedly secures the insulating structure to the wall portion.

15.	(Previously Presented)	The feedthrough assembly of claim 1, wherein the first single-phase particulate comprises Al2O3, Y2O3, ZrO2, TiO2, MgO, ZnO, BaO, CaO, Nb2O5, Ta2O5, SiC, Si3N4, or mixtures thereof.

16.	(Previously Presented)	The feedthrough assembly of claim 1, wherein the first glass seal comprises at least 1 wt-% single-phase particulate, based on the total weight of the glass and particulate.



18. 	(Currently Amended) A feedthrough assembly, comprising:
a ferrule;
an insulating structure comprising a top portion, 
a bottom portion, 
and an inner diameter portion, 
wherein the inner diameter portion defines at least one aperture extending from the top portion to the bottom portion;
at least one terminal pin extending through the at least one aperture; 
a glass seal fixedly securing the at least one terminal pin with the insulating structure, 
the glass seal comprising a filled glass comprising a glass having a first composition and preformed single-phase particulate dispersed therein, 
the preformed single-phase particulate comprising particles having a second composition different from the first composition; 
wherein the glass comprises:
25% to 40% B2O3;
0 to 25% CaO;
0 to 25% MgO;
0 to 25% SrO; 
0 to 10% La2O3;
5% to 15% SiO2; and
10% to 20% Al2O3; and
a second glass seal sealing the at least one terminal pin with the insulating structure, 
wherein the second glass seal comprises a filled glass comprising a second glass and second single-phase particulate dispersed therein; 
wherein the second glass comprises:
25% to 40% B-2O3;
0 to 25% CaO;
0 to 25% MgO;
0 to 25% SrO; 
0 to 10% La2O3;
5% to 10% SiO2; and
10% to 20% Al2O3,
wherein all percentages are mole percentages of the glass.

19.	(Original)	The feedthrough assembly of claim 18, wherein the glass comprises 30% to 50% of a member selected from the group consisting of CaO, MgO, SrO, and combinations thereof, with the proviso that the individual amounts of CaO, MgO, and SrO are each not greater than 25%.

20.	(Previously Presented)  The feedthrough assembly of claim 18, wherein the single-phase particulate comprises Al2O3, Y2O3, ZrO2, TiO2, MgO, ZnO, BaO, CaO, Nb2O5, Ta2O5, SiC, Si3N4, or mixtures thereof.

21. 	(Previously Presented) The feedthrough assembly of claim 1, wherein the first single-phase particulate is a preformed particulate.

21. 	(Cancelled)	

22. 	(Previously Presented) The feedthrough assembly of claim 1, wherein the filled glass is not a glass ceramic.

23. 	(Previously Presented) The feedthrough assembly of claim 18, wherein the filled glass is not a glass ceramic.

24.	(Currently Amended) The feedthrough assembly of claim [[9]]1, wherein the second single-phase particulate is a preformed particulate.

25.	(Previously Presented) 	The feedthrough assembly of claim 1, wherein the first single-phase particulate consists of one or more of Al2O3, Y2O3, ZrO2, TiO2, MgO, ZnO, BaO, CaO, Nb2O5, Ta2O5, SiC, and Si3N4.

26.	(Previously Presented) 	The feedthrough assembly of claim 18, wherein the single-phase particulate consists of one or more of Al2O3, Y2O3, ZrO2, TiO2, MgO, ZnO, BaO, CaO, Nb2O5, Ta2O5, SiC, and Si3N4.


Allowable Subject Matter
Claims 1-5, 7 and 10-26 are allowed.

The following is an examiner’s statement of reasons for allowance: Taylor and Lakner does not disclose at least one terminal pin; and a second glass seal sealing the at least one terminal pin with the insulating structure, wherein the second glass seal comprises a filled glass comprising a second glass and second single-phase particulate dispersed therein; wherein the second glass comprises:
25% to 40% B22O3;

0 to 25% MgO;
0 to 25% SrO; 
0 to 10% La2O3;
5% to 10% SiO2; and
10% to 20% Al2O3,
wherein all percentages are mole percentages of the glass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/STANLEY TSO/Primary Examiner, Art Unit 2847